DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Hirota (US 2004/0245244) in view of Takeda (US 2012/0080423) or Sadahira (US 2001/0019052).
With respect to the limitations of claim 1, Hirota teaches an induction heating type cooktop (0001), comprising: a case (Figs 3, 20, housing 10, 0003); a cover plate, coupled to an upper end of the case, the cover plate comprising an upper plate (Figs 3, 20, plate 28, 0097) configured to seat an object (Fig 3, object 29, 0097) on an upper surface of the upper plate; a working coil (heating coil 21, 0098) disposed in the case and configured to heat the object; a thin film (electrical conductor 27, 0103) attached on (0114, 0115) the upper plate (28); the thin film having an electrical resistance value (0102, aluminum) to be heated by induction by the working coil (0108); and a thermal insulating member (thermal shield plates 30, 31, 0100) disposed vertically between a lower surface of 10the upper plate (28) and the working coil (21).  Hirota discloses the claimed invention except for explicitly showing a skin depth of the thin film is greater than a thickness of the thin film.
However, Takeda discloses a skin depth of the thin film (0046, claim 21, aluminum heating layer 12) is greater than a thickness (0043, the second heating layer has a thickness less than the skin depth, magnetic flux can pass through the layer) of the thin film (Fig 1, second heating layer 12, 0043) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating cooktop of Hirota having an aluminum thin film silent to a relationship of the film thickness and skin depth with a skin depth of the thin film is greater than a thickness of the thin film of Takeda for the purpose of adjusting a 
Additionally, Sadahira discloses a skin depth of the thin film is greater than a thickness of the thin film (Fig 6a, plates 601a, 0091, the total thickness of the cylindrical plates 601a in a direction r in FIG. 6A is sufficiently smaller than the skin depth) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating cooktop of Hirota having a thin film silent to a relationship of the film thickness and skin depth with a skin depth of the thin film is greater than a thickness of the thin film of Sadahira for the purpose of providing a known thin film thickness that efficiently generates heat and thus uniform heat generation distribution in the heating element is obtained (0091).
With respect to the limitations of claims 2, 3, 4, 5, 6, 7 and 8, Hirota teaches the thin film (27) is coated on the upper surface of the upper plate or a lower surface of the upper plate (0114, 0115); the thin film is made of a conductive material (0102, aluminum) and has a magnetic property (0107, 0108); the thin film is made of a conductive material (0102, aluminum) and has a non-magnetic property (0107, 0108); a thickness of the thin film (27) is between 0.1 um and 1,000 um (0102, about 1 mm); the working coil is configured to, based on a magnetic object being placed on the upper surface of the upper plate, be driven to heat the magnetic object and the thin film is configured to, based on the magnetic object being placed on the upper surface of the upper plate, define an equivalent circuit comprising (i) a resistance component and an inductor component of the magnetic object and (ii) a resistance component and an inductor component of the thin film (0111, in the case of an object to be heated which is 
With respect to the limitations of claims 9, 10 and 11, Hirota teaches the working coil is configured to, based on a non-magnetic object being placed on the upper surface of the upper plate (0097, object 29 to be heated is made of aluminum, copper), be driven to heat the non-magnetic object through the thin film, and the thin film has an electrical impedance, and the non-magnetic object does not have an electrical impedance (0111-0113); the thin film is configured to, based on the non-magnetic object being placed on the upper surface of the upper plate, carry an eddy current, and the eddy current is not applied to the non-magnetic object (0113); the working coil is configured to: based on a magnetic object being placed on the upper surface of the upper plate, heat the magnetic object by induction (0111); and based on a non-magnetic object being placed on the upper surface of the upper plate, heat the thin film by induction to thereby heat the non-magnetic object by the heated thin film (0113).
With respect to the limitations of claims 15, 17, 18 and 20, Hirota teaches the resistance component (0109-0111) and the inductor component of the magnetic object in the equivalent circuit are connected to each other electrically in series (0111),  and the resistance component and the inductor component of the thin film in the equivalent 

Claims 12, 13 and 14 are rejected under 35 U.S.C. 103 as being obvious over Hirota (US 2004/0245244) in view of Takeda (US 2012/0080423) or Sadahira (US 2001/0019052) as applied to claim 1, further in view of Matsui (US 2012/0223070).
With respect to the limitations of claims 12, 13 and 14, Hirota in view of Takeda or Sadahira discloses the claimed invention except for further comprising: a shielding plate disposed at a lower surface of the working coil and configured to block a magnetic field generated vertically below the working coil based on the working coil being driven; a support member disposed between a lower surface of the shielding plate and a lower surface of the case and configured to support the shielding plate upward; and a cooling fan disposed inside the case and configured to cool the working coil; the support member comprises an elastic body configured to support the shielding plate upward; the cooling fan is configured to: draw external air from an outside of the case and transfer the drawn external air toward the working coil; or draw internal air from an inside of the case and discharge the drawn internal air toward the outside of the case, and wherein the thermal insulating member is configured to block heat transfer, to the working coil, from the object or the thin film heated based on the working coil being driven.
However, Matsui discloses further comprising: a shielding plate (Fig 1, heat dissipation plate 12A, 0062) disposed at a lower surface of the working coil (heating coil 4, 0061) and configured to block a magnetic field generated (0073) vertically below the working coil based on the working coil being driven; a support member (Fig 1, spring 13, 0067) disposed between a lower surface of the shielding plate (12A) and a lower surface of the case (Fig 1, bottom not labeled) and configured to support the shielding plate upward; and a cooling fan (blower 19, 0072) disposed inside the case and configured to cool the working coil; the support member comprises an elastic body (spring 13) configured to support the shielding plate upward; the cooling fan is configured to: draw external air from an outside of the case and transfer the drawn 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being obvious over Hirota (US 2004/0245244) in view of Takeda (US 2012/0080423) or Sadahira (US 2001/0019052) as applied to claim 1, further in view of Helga (DE10127051).  An English machine translation of Helga (DE10127051) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 16, Hirota in view of Takeda or Sadahira discloses the claimed invention except for the thin film is configured to contact the object placed on the upper surface of the upper plate.  However, Helga discloses the thin film is configured to contact the object placed on the upper surface of the upper plate (Fig 1, plate 1, disk 4, 0017, the direct use of the susceptor surface as a cooking surface) is known in the art.  It would have been obvious for one having ordinary skill in 
With respect to the limitations of claim 19, Hirota teaches the thin film has a ring shape (Fig 1, electrical conductor 27).  Hirota in view Takeda or Sadahira and Helga discloses the claimed invention except for the thin film comprising a plurality of concentric circles having different diameters.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date was made to have the thin film comprising a plurality of concentric circles having different diameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable thin film shape configuration involves only routine skill in the art (see MPEP 2144.04).

Response to Amendments
Claims 1 and 5 have been amended.  
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks filed on 1/3/2022, with respect to claims 1, 2, 4, and 5 rejected under 35 U.S.C 102 and 103 over Hoh (US 2005/0115958) have refore, the rejection of claims 1, 2, 4 and 5 in view of Hoh has been withdrawn.
Applicant's arguments filed on 1/3/2022 with respect to claims 1-20 in view of Hirota have been fully considered but they are not persuasive. 
The applicant has argued on page 9 of the Remarks about claim 1 that Hirota fails to disclose the limitations of “a skin depth of the thin film is greater than a thickness of the thin film” because Hirota in paragraph 0107 states that “[t]he thickness of the electrical conductor 27… is not less than the permeable depth of the magnetic flux”, the examiner respectfully disagrees.  The applicant equates permeable depth of the magnetic flux to skin depth, however, there is no mention of skin depth in the entire specification of Hirota.  Skin depth as defined by Takeda (US 2012/0080423) in paragraph 00431 is “the term "skin depth" refers to thickness induction current flows” and is not the same as permeable depth of the magnetic flux.
Furthermore, Takeda or Sadahira has been added in combination with Hirota to explicitly show that “a skin depth of the thin film is greater than a thickness of the thin film” is known in the art.  
The applicant further argues on page 9 that the aluminum electrical conductor 27 of Hirota does not have an electrical resistance value to be heated by induction by the working coil, the examiner respectfully disagrees.  The applicant’s thin film is made of aluminum (US 2020/0072472, 0053) and does have an electrical resistance value to be heated by induction by the working coil, therefore, since the thin film of Hirota is also aluminum, it would also have an electrical resistance value to be heated by induction by the working coil.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/24/2022